721 S.E.2d 229 (2012)
STATE
v.
Aadil S. KHAN.
No. 45A12-1.
Supreme Court of North Carolina.
February 3, 2012.
Douglas E. Kingsbery, Raleigh, for Khan, Aadil Shahid.
Philip A. Lehman, Assistant Attorney General, for State of North Carolina.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 2nd of February 2012 by Plaintiff-Appellant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 3rd of February 2012."